
	
		VI
		110th CONGRESS
		1st Session
		S. 418
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Shigeru Yamada.
	
	
		1.Permanent resident status for
			 Shigeru Yamada
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Shigeru Yamada shall be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of that Act or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Shigeru Yamada enters the United States before the
			 filing deadline specified in subsection (c), Shigeru Yamada shall be considered
			 to have entered and remained lawfully and shall be eligible for adjustment of
			 status under section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 permanent residence to Shigeru Yamada, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of birth of Shigeru Yamada under
			 section
			 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant
			 visas that are made available to natives of the country of birth of Shigeru
			 Yamada under section 202(e) of that Act.
			
